Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 12 claims. Claims 1, 8 and 11 are independent.  Claims 1-12 are examined and rejected by the following detail action.


Drawings
The drawings of Fig. 3 is objected to because step S309 is contradicted with claim 4 limitation and the description shown in [0076]. The “YES” result should be at step S309 and the “NO” result should be at step S310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumida et al. (“Sumida”, US PG-Pub. 2017/0351394 A1).
Re-claim 1,
Sumida teaches a method for controlling a touch operation mode, comprising:
responding to a mode trigger operation (Fig. 3, [0063]. Sumida describes the touch pad control section 21 detects a touch at step S1);
selecting a touch operation mode corresponding to the mode trigger operation as an initial touch operation mode (Figs. 3, 4, [0063]. Sumida describes a pointer mode can be an initial operation mode);
monitoring an operation duration in the initial touch operation mode (Fig. 3, [0064, 0065]. Sumida describes the touch operation duration is monitored at step S2); and
according to the operation duration, determining and controlling the execution of a current touch operation mode (Fig. 3, [0064, 0065]. Sumida describes the touch operation can be determined as selection mode or scroll mode shown in steps S4 or S5, respectively, according to the operation touch duration at S2).

Re-claim 2,
in addition to what Sumida teaches in claim 1, Sumida also teaches the method, wherein according to the operation duration, determining and controlling the execution of the current touch operation mode comprises:
comparing the operation duration with a preset time threshold (Fig. 3, [0057]. Sumida describes the touch duration is compared with the preset time threshold T to determine the touch operation mode); and
according to a comparison result, determining the current touch operation mode, and controlling the execution of the current touch operation mode (Fig. 3, [0057-0061]. Sumida describes the touch operation mode can be determined according to the operation touch duration comparison to the threshold T).

Re-claim 3,
in addition to what Sumida teaches in claim 2, Sumida also teaches the method, wherein according to the comparison result, determining the current touch operation mode comprises: in response to the operation duration is less than or equal to the preset time threshold, acquiring touch information generated by a user's touch; and using the touch operation mode determined based on the touch information as the current touch operation mode (Fig. 3, [0064, 0067]. Sumida describes when the touch operation duration is less than T1 or T2 threshold, the touch operation mode can be determined as selection mode or scroll screen mode, respectively).

Re-claim 7,
in addition to what Sumida teaches in claim 2, Sumida also teaches the method, wherein according to the comparison result, determining the current touch operation mode comprises: in response to the operation duration is greater than the preset time threshold, keeping the initial touch operation mode as the current touch operation mode (Fig. 3, [0073, 0088]. Sumida describes when the touch operation duration is greater than T2 threshold, the initial pointer operation mode is maintained at step S14).  

Re-claim 8,
Sumida teaches a device for controlling a touch operation mode, comprising:
a computer readable storage medium; and one or more processors (Fig. 1, [0039, 0040]. Sumida describes the mobile phone 10 having a storage section 12, a work memory 13 and CPU 11), wherein the computer readable storage medium is configured to store at least one instruction, and the at least one instruction, when executed by the one or more processors, causes the device to perform the method having similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.

Re-claim 9,
in addition to what Sumida teaches the device in claim 8, claim 9 is a device claim having similar limitations in scope of claim 2; therefore, it is rejected under similar rationale.

Re-claim 10,
in addition to what Sumida teaches the device in claim 9, claim 10 is a device claim having similar limitations in scope of claim 3; therefore, it is rejected under similar rationale.

Re-claim 11,
it is a non-transitory readable storage medium having similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.

Re-claim 12,
in addition to what Sumida teaches the medium in claim 11, claim 12 is a medium claim having similar limitations in scope of claim 2; therefore, it is rejected under similar rationale.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sumida in view of Wang (US PG-Pub. 2015/0084877 A1) and Zhang et al. (“Zhang”, US PG-Pub. 2019/0004695 A1).
Re-claim 4,
Sumida teaches the method in claim 3, but Sumida fails to teach a method, wherein the touch information comprises a number of touch points and a touch area, and wherein using the touch operation mode determined based on the touch information as the current touch operation mode comprises: in response to the touch area is greater than a preset area threshold, using a touch erasing mode as the current touch operation mode.
However, Wang teaches:
in response to the touch area is greater than a preset area threshold, using a touch erasing mode as the current touch operation mode (Fig. 4, [0008, 0044]. Wang describes the concept of setting the touch inactive area 222 where the touch area exceeds a range threshold. Thus, when the touch area is exceeds a range threshold, the touch function is not active as a touch erasing mode).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching touch mode based on the touching duration criteria teachings of Sumida with the touching area threshold criteria teaching of Wang to customize the operation habits for different users.
Modified Sumida fails to teach otherwise, using the touch operation mode determined based on the number of touch points as the current touch operation mode.
However, Zhang teaches:
otherwise, using the touch operation mode determined based on the number of touch points as the current touch operation mode (Fig. 2, [0057]. Zhang describes the concept of switching one touch mode to another touch mode based on the number of touch points).  
Therefore, It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching touch mode based on the touching duration criteria teachings of modified Sumida with the number of  touching points criteria teaching of Zhang to diversify the condition to switch the touch operation mode.

Re-claim 5,
in addition to what Sumida-Wang-Zhang teaches the method in claim 4, Sumida also teaches the method, wherein determining the current touch operation mode according to the duration of maintaining the touch point touched by the user (Fig. 3, [0057-0061]. Sumida describes the touch operation mode can be determined according to the operation touch duration comparison to the threshold T).
Sumida fails to teach wherein using the touch operation mode determined based on the number of touch points as the current touch operation mode comprises:
Atty. Dkt. No. 10090-01-0002-US- 23 -in response to the number of touch points is one, keeping the initial touch operation mode as the current touch operation mode; and
in response to the number of touch points is at least two, determining the current touch operation mode according to the at least two touch points touched by the user.
However, Zhang teaches:
Atty. Dkt. No. 10090-01-0002-US- 23 -in response to the number of touch points is one, keeping the initial touch operation mode as the current touch operation mode (Fig. 2, [0057]. Zhang describes when the number of touch point is less than the preset number (i.e. preset number of touch points can be two, so the number of touch point is one), the touch mode remains unchanged); and
in response to the number of touch points is at least two, determining the current touch operation mode according to the at least two touch points touched by the user (Fig. 2, [0057]. Zhang describes when the number of touch point is greater or equal the preset number (i.e. preset number of touch points can be two, so the number of touch points are two or more), the touch mode is switched from one touch mode to another touch mode).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching touch mode based on the touching duration criteria teachings of Sumida with the number of  touching points criteria teaching of Zhang for user conveniently and rapidly to switch the touch operation mode or keep it unchanged.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida in view of Wang and Zhang, and further in view of Tsou (US PG-Pub. 2016/0043718 A1) and Hsu et al. (“Hsu”, US PG-Pub. 2008/0284741 A1).
Re-claim 6,
Sumida-Wang-Zhang teaches the method in claim 5, but Sumida fails to teach a method, wherein maintaining at least two touch points.
However, Zhang teaches maintaining at least two touch points (Fig. 2, [0057]. Zhang describes the concept of maintaining a certain number of touch points for keeping a certain particular touch operation mode (i.e. preset number of touch points can be four, so the number of touch points can be two or three)).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching touch mode based on the touching duration criteria teachings of Sumida with the number of touching points criteria teaching of Zhang for user conveniently and rapidly to switch the touch operation mode or keep it unchanged.
Modified Sumida fails to teach determining the current touch operation mode according to the duration of maintaining the touch point touched by the user comprises: monitoring the duration of maintaining the touch point touched by the user; and in response to the maintaining duration is greater than a switching time threshold, using a touch setting mode as the current touch operation mode.
However, Tsou teaches:
determining the current touch operation mode according to the duration of maintaining the touch point touched by the user comprises: monitoring the duration of maintaining the touch point touched by the user; and in response to the maintaining duration is greater than a switching time threshold, using a touch setting mode as the current touch operation mode ([0050], Tsou describes the concept of activating the touch setting mode by initiating a long pressing for a predetermined period).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching touch mode based on the touching duration criteria teachings of Sumida with the touch setting mode criteria teaching of Tsou for user conveniently and rapidly to switch to the touch setting mode.
Modified Sumida fails to teach otherwise, keeping the initial touch operation mode as the current touch operation mode.
However, Hsu teaches:
otherwise, keeping the initial touch operation mode as the current touch operation mode (Fig. 4, [0041]. Hsu describes the concept of maintaining the initial operation mode when the touch duration is less than the duration threshold at step 212).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching touch mode based on the touching duration criteria teachings of Sumida with the touch duration criteria teaching of Hsu for user conveniently and rapidly to switch different touch operation mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145